•   I                   Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 1 of 10



                                                  ....

         1   Cynthia Z. Levin, Esq. (SBN 27050)
         2   Law Offices of Todd M. Friedman, P.C.
             1150 First Avenue, Suite 501
         3
             King of Prussia, PA 19406
         4   Phone: 888-595-9111 ext 618
         5
             Fax: 866 633-0228
             clevin@attomeysforconsumers.com
         6   Attorney for Plaintiff
         7
                                UNITED STA TES DISTRICT COURT
         8
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
         9

        10
             CAROL SCA VO, individually and on ) Case No.
             behalf of all others similarly situated )
                                                                                . ~:,     398'7
        11                                                         ) CLASS ACTION
        12
             Plaintiff,                                            )
                                                                     COMPLAINT FOR VIOLA TIO NS OF:
                                                                   )
        13                                                         )     1.   NEGLIGENT VIOLATIONS OF
        14                                                         )          THE TELEPHONE CONSUMER
                    vs.                                            )          PROTECTION ACT [47 U.S.C.
        15                                                                    §227 ET SEQ.]
                                          )    2.                             WILLFUL VIOLATIONS OF
        16                                )                                   THE TELEPHONE CONSUMER
                                          )                                   PROTECTION ACT [47 U.S.C.
        17                                                                    §227 ET SEQ.]
             LIFELABS, LLC; GADGETPUSH; ZR)
        18   MEDIA LLC, and DOES 1-20,    ) DEMAND FOR JURY TRIAL
        19   inclusive,                   )
                                          )
    20
             Defendant.                   )
        21   _________                    )
    22
                                                  INTRODUCTION
    23
                   I.       CAROL SCAVO ("Plaintiff') brings this Class Action Complaint
    24
             for damages, injunctive relief, and any other available legal or equitable remedies,
    25
             resulting     from   the   illegal          actions       of TRUMPIA,      LIFELABS,   LLC,
    26
             GADGETPUSH, ZR MEDIA, LLC, and DOCIRCLE, INC. dba TEXPEDITE
    27
             ("Defendants"), in negligently and knowingly contacting Plaintiff on Plaintiff's
    28
             cellular telephone, in violation of the Telephone Consumer Protection Act, 47


                                             CLASS ACTION COMPLAINT· 1
             Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 2 of 10




     U.S.C. § 227 et seq., ("TCPA"), thereby invading Plaintiffs privacy. Plaintiff
 2
     alleges as follows upon personal knowledge as to himself and his own acts and
 3
     experiences, and, as to all other matters, upon information and belief, including
4
     investigation conducted by his attorneys.
 5
                                JURISDICTION AND VENUE
 6
           2.        Jurisdiction is proper under 28 U.S.C. § I 332{d)(2) because Plaintiff,
 7
     a resident of California, seeks relief on behalf of a Class, which will result in at
 8
     least one class member belonging to a different state than that of Defendant,
 9
     individuals residing and doing business in California. Plaintiff also seeks up to
IO
     $1,500 in damages for each call in violation of the TCP A, which, when
II

12
     aggregated among a proposed class number in the tens of thousands, exceeds the

13
     $5,000,000 threshold for federal court jurisdiction. Further, Plaintiff alleges a
14   national class, which will result in at least one class member belonging to a
15   different state than that of Defendant, providing jurisdiction under 28 U.S.C.
16   Section 1332. Therefore, both elements of diversity jurisdiction under the Class
11   Action Fairness Act of 2005 ("CAFA") are present, and this Court has
18   jurisdiction.
19          3.       Venue is proper in the United States District Court for the Western
20   District of Pennsylvania pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
21
     Defendant is subject to personal jurisdiction in the County of Somerset, State of
22
     Pennsylvania.
23
                                             PARTIES
24
            4.       Plaintiff CAROL SCA VO is, and at all times mentioned herein was,
25
     a citizen and resident of the State of Pennsylvania. Plaintiff is, and at all times
26
     mentioned herein was, a "person" as defined by 47 U.S.C. § 153 (39).
27
            5.       Defendant, LIFELABS, LLC ("Defendant LL" or "LL"), is a
28
     lifestyle products brand whose primary corporate address is in Florida state.


                                      CLASS ACTION COMPLAINT· 2
              Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 3 of 10




     Defendant, are and at all times mentioned herein were, "persons," as defined by
 2
     47 U.S.C. § 153 (39). Plaintiff alleges that at all times relevant herein Defendant
 3
     conducted business in the State of Pennsylvania and within this judicial district.
 4
             6.    Defendant, GADGETPUSH ("Defendant GP" or "GP"), is an online
 5
     marketer whose primary corporate address is in Florida state. Defendant, are and
 6
     at all times mentioned herein were, "persons," as defined by 47 U.S.C. § 153
 7
     (39).    Plaintiff alleges that at all times relevant herein Defendant conducted
 8
     business in the State of Pennsylvania and within this judicial district.
 9
             7.    Defendant, ZR MEDIA, LLC ("Defendant ZR" or "ZR"), ts an
10
     online marketing agency whose primary corporate address is in Florida state.
11

12
     Defendant, are and at all times mentioned herein were, "persons," as defined by

13   47 U.S.C. § 153 (39). Plaintiff alleges that at all times relevant herein Defendant

14   conducted business in the State of Pennsylvania and within this judicial district
15           8.    The above named Defendants, and its subsidiaries and agents, are
16   collectively referred to as "Defendants." The true names and capacities of the
11   Defendants sued herein as DOE DEFENDANTS 1-20, inclusive, are currently
18   unknown to Plaintiff, who therefore sues such Defendants by fictitious names.
19   Each of the Defendants designated herein as a DOE is legally responsible for the
20
     unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
21
     Complaint to reflect the true names and capacities of the DOE Defendants when
22
     sueh 1"dentitles
                . . become known.
23
             9.    Plaintiff are informed and believe that at all relevant times, each and
24
     every Defendant was acting as an agent and/or employee of each of the other
25
     Defendants and was acting within the course and scope of said agency and/or
26
     employment with the full knowledge and consent of each of the other Defendants.
27
     Plaintiff are informed and believe that each of the acts and/or omissions
28




                                   CLASS ACTION COMPLAINT - 3
             Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 4 of 10




 1   complained of herein was made known to, and ratified by, each of the other
 2
     Defendants.
 3
                                FACTUAL ALLEGATIONS
 4
            10.     On or about July of 2018, Defendants began using Plaintiffs cellular
 5
     telephone for the purpose of sending Plaintiff spam advertisements and/or
 6
     promotional offers, via text message, including a text message sent to and
 7
     received by Plaintiff on or about July 5, 2018.
 8
            11.     On July 5, 2018, Plaintiff received a text message from Defendants
 9
     that read:
10

11
                  LifeLabs: The Greatest Step Forward in Weight Loss History.
12                See Why Every Judge on Shark Tank Backed This Product
13
                  I ez.co/41 RLLLAL Txt STOP to OptOut

14

15          12.     Prior to October 30, 2012, Plaintiff had never contacted nor
16   conducted any business with Defendants in any fashion, including having never
17
     visited any of Defendants' online websites.
18
            13.     The text message placed to Plaintiff's cellular telephone was placed
19
     via an "automatic telephone dialing system," ("ATDS") as defined by 47 U.S.C. §
20
     227 (a)(l) as prohibited by47 U.S.C. § 227 (b)(l)(A).
21
            14.     The telephone number that Defendants, or its agent called was
22
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
23
     incoming calls pursuant to 47 U.S.C. § 227 (b)(l).
24
            15.     These telephone calls constituted calls that were not for emergency
25
     purposes as defined by 47 U.S.C. § 227 (b)(l)(A)(i).
26
            16.     Plaintiff was never a customer of Defendants and never provided her
27

28
     cellular telephone      number to     Defendants      for any reason   whatsoever.
     Accordingly, Plaintiff did not provide Defendants or its agents with prior express


                                    CLASS ACTION COMPLAINT - 4
               Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 5 of 10




     consent to receive unsolicited text messages, pursuant to 47 U.S.C. § 227
 2   (b )(1 )(A).
 3
             17.    These telephone calls by Defendants, or its agents, violated 4 7
 4
     u.s.c. § 227(b)(l).
 5
                             CLASS ACTION ALLEGATIONS
 6
             18.    Plaintiff brings this action on behalf of herself and on behalf of and
 7
     all others similarly situated ("the Class").
 8
             19.    Plaintiff represents, and is a member of the Class, consisting of all
 9
     persons within the United States who received any unsolicited text messages
10
     and/or any other unsolicited text messages from Defendants without prior express
II

12
     consent.

13
            20.     Defendants and its employees or agents are excluded from the Class.

14   Plaintiff does not know the number of members in the Class, but believes the
15   Class members number in the tens of thousands, if not more. Thus, this matter
16   should be certified as a Class action to assist in the expeditious litigation of this
17   matter.
18          21.     Plaintiff and members of the Class were harmed by the acts of
19   Defendants in at least the following ways: Defendants, either directly or through
20   its agents, illegally contacted Plaintiff and the Class members via their cellular
21
     telephones by using an unsolicited text message, thereby causing Plaintiff and the
22
     Class members to incur certain cellular telephone charges or reduced cellular
23
     telephone time for which Plaintiff and the Class members previously paid, and
24
     invading the privacy of said Plaintiff and the Class members. Plaintiff and the
25
     Class members were damaged thereby.
26
            22.     This suit seeks only damages and injunctive relief for recovery of
27
     economic injury on behalf of the Class, and it expressly is not intended to request
28
     any recovery for personal injury and claims related thereto. Plaintiff reserves the


                                    CLASS ACTION COMPLAINT - S
            Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 6 of 10




     right to expand the Class defmition to seek recovery on behalf of additional
 2
     persons as warranted as facts are learned in further investigation and discovery.
 3
           23.    The joinder of the Class members is impractical and the disposition
 4
     of their claims in the Class action will provide substantial benefits both to the
 s
     parties and to the court. The Class can be identified through Defendant's records
 6
     or Defendant's agents' records.
 7
           24.    There is a well-defined community of interest in the questions of law
 8
     and fact involved affecting the parties to be represented. The questions of law
 9
     and fact to the Class predominate over questions which may affect individual
IO
     Class members, including the following:
11

12
                  a) Whether, within the four years prior to the filing of this

13
                     Complaint, Defendant placed any unsolicited text messages
14                   (other than a text message made for emergency purposes or
IS                   made with the prior express consent of the called party) to a
16                   Class member using any automatic telephone dialing and/or
17                   texting system to any telephone number assigned to a
18                   cellular telephone service;
19                b) Whether Plaintiff and the Class members were damaged
20                   thereby, and the extent of damages for such violation; and
21
                  c) Whether Defendants should be enjoined from engaging in
22
                     such conduct in the future.
23
           28.    As a person that received at least one unsolicited text message
24
     without Plaintiffs prior express consent, Plaintiff is asserting claims that are
25
     typical of the Class. Plaintiff will fairly and adequately represent and protect
26
     the interests of the Class in that Plaintiff has no interests antagonistic to any
27
     member of the Class.
28




                                   CLASS ACTION COMPLAThi'T - 6
             Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 7 of 10




            29.   Plaintiff and the members of the Class have all suffered irreparable
 2
     harm as a result of the Defendant's unlawful and wrongful conduct. Absent a
 3
     class action, the Class will continue to face the potential for irreparable harm. In
 4
     addition, these violations of law will be allowed to proceed without remedy and
 5
     Defendants will likely continue such illegal conduct. Because of the size of the
 6
     individual Class member's claims, few, if any, Class members could afford to
 7
     seek legal redress for the wrongs complained of herein.
 8
            30.   Plaintiff has retained counsel experienced in handling class action
 9
     claims and claims involving violations of the Telephone Consumer Protection
10
     Act.
11

12
            31.   A class action 1s a superior method for the fair and efficient

13
     adjudication of this controversy.     Class-wide damages are essential to induce

14   Defendant to comply with federal law.          The interest of Class members in

15   individually controlling the prosecution of separate claims against Defendant is
16   small because the maximum statutory damages in an individual action for
11   violation of privacy are minimal. Management of these claims is likely to present
18   significantly fewer difficulties than those presented in many class claims.
19          32.   Defendants have acted on grounds generally applicable to the Class,
20   thereby making appropriate final injunctive relief and corresponding declaratory
21
     relief with respect to the Class as a whole.
22
                          FIRST CAUSE OF ACTION
23                NEGLIGENT VIOLATIONS OF THE TELEPHONE
                        CONSUMER PROTECTION ACT
24                          47 U.S.C. § 227 ET SEQ.
25
            33.   Plaintiff incorporates by reference all of the above paragraphs of this
26
     Complaint as though fully stated herein.
27

28




                                   CLASS ACTION COMPIAINT · 7
              Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 8 of 10




             34.     The foregoing acts and omissions of Defendants constitute numerous
 2
     and multiple negligent violations of the TCP A, including but not limited to each
 3
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
 4
             35.     As a result of Defendants' negligent violations of 47 U.S.C. § 227 et
 5
     seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
 6
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7
             36.     Plaintiff and the Class are also entitled to and seek injunctive relief
 8
     prohibiting such conduct in the future.
 9
                             SECOND CAUSE OF ACTION
10
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
11                     TELEPHONE CONSUMER PROTECTION ACT
                                47 U.S.C. § 227 ET SEQ.
12

13
             37.     Plaintiff incorporates by reference all of the above paragraphs of this

14
     Complaint as though fully stated herein.

15           38.     The foregoing acts and omissions of Defendants constitute numerous
16   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
18   seq.
19           39.     As a result of Defendants' knowing and/or willful violations of 47
20   U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
21   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
22   227 (b )(3 )( C).
23
             40.     Plaintiff and the Class are also entitled to and seek injunctive relief
24
     prohibiting such conduct in the future.
25
     Ill
26
     Ill
27
     Ill
28
     Ill


                                     CLASS ACTION COMPLAINT . 8
            Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 9 of 10




                                   PRAYER FOR RELIEF
 2
           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
 3
     Class members the following relief against Defendants:
 4
                     FIRST CAUSE OF ACTION FOR NEGLIGENT
 5                          VIOLATIONS OF THE TCP A,
                               47 U.S.C. § 227 ET SEQ.
 6

 7         41.    As a result of Defendants' negligent violations of 47 U.S.C. §

 8   227(b )(1 ), Plaintiff seeks for himself and each Class member $500.00 in statutory
 9   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
10         42.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
11   such conduct in the future.
12         43.    Any other relief the Court may deem just and proper.
13                    SECOND CAUSE OF ACTION FOR KNOWING
14
                     AND/OR WILLFUL VIOLATIONS OF THE TCPA,
                               47 U.S.C. § 227 ET SEQ.
15
           44.    As a result of Defendants' knowing and/or willful violations of 47
16
     U.S.C. § 227(b )(1 ), Plaintiff seeks for himself and each Class member $1,500.00
17

18
     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §

19
     227(b)(3)(C).

20
           45.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting

21   such conduct in the future.
22         46.    Any other relief the Court may deem just and proper.
23   Ill
24   Ill
25   Ill
26   Ill
27
     Ill
28
     Ill


                                   CLASS ACTION COMPLAINT - 9
~   .•               Case 2:19-cv-03987-JP Document 1 Filed 08/29/19 Page 10 of 10




                                               TRIAL BY JURY
          2
                    47.    Pursuant to the seventh amendment to the Constitution of the United
          3
              States of America, Plaintiffs are entitled to, and demand, a trial by jury.
          4

          5

          6         Respectfully submitted this 27th day of August, 2019.
          7

          8

          9
                                               By:    s/Cynthia Z. Levin
         IO
                                                      Cynthia Z. Levin, Esq.
         11                                           Attorney for Plaintiff
         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28




                                            CLASS ACTION COMPLAINT - 10
